Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent Application 2016/0320803 A1, published 03 Nov. 2016, hereinafter Oh) in view of Aridomi and Toyooka (US Patent Application 2017/0285808 A1, published 05 Oct. 2017, with priority to 26 Feb. 2015, hereinafter Aridomi) and further in view of Ohashi (JP 2010/180283 A, published 19 Aug. 2010, hereinafter Ohashi) and further in view of Kitano et al. (“Unexpected visible-light-induced free radical photopolymerization at low light intensity and high viscosity using a titanocene photoinitiator,” J.Appl.Poly.Sci., 2013k, pp. 611-618, published 10 July 2012, hereinafter Kitano) and further in view of Wakabayashi et al. (US Patent Application 2008/0138589 A1, published 12 Jun. 2008, hereinafter Wakabayashi) and evidence provided by Frisoli et al. (“Time-resolved UV absorption of polyimide,” Appl.Phys.B Vol. 52 (1991) 168-172, published 1991, hereinafter Frisoli) and Painter et al. (“The optical properties of Kapton: Measurement and applications,” in Feldman (ed.), “Basic optical properties of Materials: .
Regarding claims 1 and 3-10, Oh teaches a flexible display device with a touch screen panel (Abstract and Figure 3, reproduced below).  Oh teaches his device comprises a touch screen panel and display panel (paragraph 0080 and Items 151 and 101), display panel adhesive layer (Item 115), and a lower protective film (substrate) (Item 120) (paragraphs 0066-0067).  As shown by Figure 3, the elements of the touch sensor (Items 151 and 101) are in direct contact with the adhesive layer (Item 115), which is direct contact with a lower protective film (substrate) (Item 120).


    PNG
    media_image1.png
    591
    842
    media_image1.png
    Greyscale

Oh does not disclose the composition of the adhesive nor the internal structure of his touch screen panel.
Ohashi teaches a pressure sensitive adhesive comprising an acrylic based copolymer (Abstract).  Ohashi teaches that conventional radical polymerization method can be used to form his acrylic copolymer (paragraph 0025), i.e. made of a photopolymerizable compound.

Aridomi teaches the inclusion of monomers having carboxy groups in an acrylic resin for forming touch panels (Abstract and paragraph 0090).  Aridomi teaches that these monomers include succinic acid ester of dipentaerythritol penta(meth)acrylate and succinic acid ester of pentaerythritol tri(meth)acrylate (paragraph 0095), i.e. acid functional group containing polyfunctional acrylic compounds.  Aridomi teaches that the term “(meth)acrylate” represents acrylate and methacrylate (paragraph 0044).  Therefore, the two monomers taught by Aridomi are the monomers represented by Chemical Formulas 2 and 5 of claim 8 of the current invention.  Further, Aridomi teaches that the carboxy group-containing monomers are present in the amount of 0.1 to 15% (paragraph 0097)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monomers succinic acid ester of dipentaerythritol penta(meth)acrylate or succinic acid ester of pentaerythritol tri(meth)acrylate and in the amount as taught by Aridomi in the acrylate adhesive in the flexible display device of Oh in view of Ohashi.  Ohashi and Aridomi are analogous art as they are both drawn to acrylate compounds for touch panels (Ohashi, paragraph 0001 and Aridomi, paragraph 0007).  Further, Aridomi teaches that the resulting composition will have excellent adhesiveness by incorporating these monomers in the prescribed amount (paragraph 0097).


    PNG
    media_image2.png
    554
    913
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transparent laminate with a touch panel electrode of Aridomi into the flexible display device of Oh in view of Ohashi.  Oh and Aridomi are analogous art as they are both drawn touch panel displays (Oh, Abstract and Aridomi, paragraph 0007) and both inventions comprise polymeric films as layers (Oh, paragraph 0067 and Aridomi, paragraph 0247).
Oh in view of Ohashi and further in view of Aridomi does not disclose the use of a titanocene photoinitiator.
Kitano teaches the use of formulations comprising titanocene photoinitiators in combination with protonic acids in free radical photopolymerizations using visible light (Abstract).  Kitano uses bis(cyclopentadienyl) bis[2,6-difluoro-3-(1-pyrryl)phenyl]titanium st paragraph) at a loading of 2.6 wt.% (page 613, Results and Discussion / Effect of a Protonic Acid on the Photopolymerization Rate Using Ti-PI as a Visible-Light Initiator section, 1st paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the titanocene-based photoinitiator and in amounts taught by Kitano into the adhesive composition in the flexible display device of Oh in view of Ohashi and further in view of Aridomi.  Kitano teaches that the titanocene-based photoinitiator is effective at remarkably low visible light intensity (Abstract).  Further, his titanocene-containing formulations can achieve higher polymerization conversion rates in highly viscous systems compared with other photoinitiators (page 617, Results and Discussion / Comparison of Ti-PI to a Three-Component Visible-Light Photoinitiator System, 2nd paragraph, page 617, Conclusions, and Figure 9(b)).  
Oh teaches the base layer (substrate) is polyimide (paragraph 0028).
Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano does not disclose that his base layer (substrate) is UV-impermeable.
As evidenced by Frisoli, a 0.8 [Symbol font/0x6D]m thick film of polyimide transmits only 11 to 16% of UV light (page 170, 1st paragraph and Figure 2).
Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano does not disclose the thickness of the polyimide base layer (substrate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyimide thickness taught by Wakabayashi as the thickness of the polyimide base layer (substrate) in the flexible display device of Oh in view of Ohashi and further in view of Aridomi and further in view of Kitano.  Oh, Aridomi, and Wakabayashi are analogous art as all three inventions are both drawn touch panel displays (Oh, Abstract, Aridomi, paragraph 0007, and Wakabayashi, Abstract), and Oh and Wakabayashi teach a polyimide base (support) layer (Oh, paragraph 0028 and Wakabayashi, paragraph 0193).
It is the position of the examiner that, given a 0.8 [Symbol font/0x6D]m thick film of polyimide transmits only 11 to 16% of UV light, a polyimide base layer (substrate) of the thickness taught by Wakabayashi, which is 25 (20/0.8) to 625 (500/0.8) times thicker than Frisoli’s polyimide film, would be considered UV impermeable.
Further, as evidenced by Painter, Kapton (polyimide) films with thicknesses of 7.6 to 127 [Symbol font/0x6D]m were too thick for transmission measurements in the vacuum UV region (page 21, top paragraph).

Response to Arguments
Applicant's arguments filed 28 Jan. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.
Applicant amended claim 1 and cancelled claim 2.
Applicant argues that Oh teaches that a display panel is between the touch screen panel and the adhesive layer, whereas claim 1 requires that the touch sensor is directly attached to the adhesive layer.
However, it is the examiner’s position that the touch screen panel and the display panel of Oh are layers of his touch sensor, since multiple layers are required to form a touch sensor, and no further limitations regarding the touch sensor are provided in claim 1. Therefore, the elements of the touch sensor (Items 151 and 101) of Oh are in direct contact with the adhesive layer (Item 115), which is direct contact with a lower protective film (substrate) (Item 120).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787